Citation Nr: 1125273	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-29 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bradyarrhythmia with ventricular ectopy.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1978 to December 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for bradyarrhythmia with ventricular ectopy (noncompensable, effective November 24, 2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The claims file shows that VA records printed in November 2007 that include dates from December 2004 to November 2007 are associated with the file.  Also in the file are VA records printed in May 2010 that go from January 2010 to May 2010.  Missing are VA records starting in November 2008, when entitlement to the benefit on appeal began.  Particularly, a July 22, 2009 electrocardiogram (ECG) and its interpretation are needed (see the July 23, 2009 ECG report which is in the file).  

In his July 2010 appeal, the Veteran stated his "heart condition" had worsened.  A new VA examination should be scheduled to determine the current nature and severity of the Veteran's service-connected bradyarrhythmia with ventricular ectopy.  The report should note the metabolic oxygen equivalents (METS).  The presence or absence of paroxysmal atrial fibrillation or any other supraventricular tachycardia should also be noted, including the number of episodes per year documented by ECG or Holter monitor.  Whether and how these symptoms are related to the service-connected bradyarrhythmia with ventricular ectopy should also be noted.  

Accordingly, the case is REMANDED for the following action: 

1. Request VA treatment records starting in November 2008 through the present.  Ensure that July 22 and 23, 2009 ECG reports or interpreted results are included.  Document a negative reply and notify the Veteran if records are unavailable.

2. Schedule the Veteran for a new examination to determine the nature and severity of his service-connected bradyarrhythmia with ventricular ectopy.  The claims folder and a copy of this remand should be made available to and reviewed by the examiner prior to completion of the examination report.  All necessary tests should be conducted.  

The report should note:
* the metabolic oxygen equivalents (METS); 
* presence or absence of permanent atrial fibrillation; 
* presence or absence of paroxysmal atrial fibrillation or other supraventricular tachycardia and if so, the number of episodes per year documented by ECG or Holter monitor; 
* and whether symptoms are related to the service-connected bradyarrhythmia with ventricular ectopy.  

The examiner must provide complete rationale for all opinions and conclusions reached and citing the objective medical findings leading to the conclusions.  

3. Re-adjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

